DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-13, 21-27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 3-9, the prior art failed to disclose or reasonably suggest the claimed semiconductor device particularly characterized by the buffer layer comprises a Co-Hf film with a Hf content ranging from 18 at% to 40 at%.
Regarding claims 10-13 and 29, the prior art failed to disclose or reasonably suggest the claimed magneto-resistive random-access memory (MRAM) device particularly characterized by the buffer layer having a substantially flat upper surface, wherein an upper surface of the bottom electrode below the buffer layer has a substantially rough upper surface.
Regarding claims 21-27, the prior art failed to disclose or reasonably suggest the claimed MRAM device particularly characterized by a buffer layer disposed along a bottom surface of the seed layer, wherein the buffer layer directly contacts the seed layer, wherein opposing sidewalls of the buffer layer are aligned with opposing sidewalls of the seed layer, and wherein the buffer layer comprises an amorphous nonmagnetic alloy with a form X-Z, where X is iron (Fe) or cobalt (Co) and Z is hafnium (Hf), yttrium (Y), or Zirconium (Zr) with a Z content ranging from 18 at% to 40 at%.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896